DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 2, 8-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stuebe U.S. 2012/0022517 (herein referred to as “Stuebe”), and further in view of Kannenberg U.S. 2003/0060818 (herein referred to as “Kannenberg”).
5.	Regarding Claim 1, Stuebe teaches a method of determining setting parameters for temperature control of a handpiece used in a surgical system (Fig. 1, ref num 12), the handpiece including a heater (Fig. 5, ref num 30, 32), a first detection circuit configured to measure a voltage (Fig. 5, ref num 82, para 0058) and a current to be supplied to the heater (para 0058 “when the heater power signals 77 and 79 cause current flow through those heating elements 30 and 32), and a memory (Fig. 5, ref num 75), the method comprising:
	a. obtaining a detection characteristic (graph 200, para 0084-0085) representing a correlation between a sensor value of the first detection circuit and the at least one of the voltage value and the current value (para 0084 “graph 200…illustrates an exemplary positive temperature coefficient and resistance relationship. The graph 200 illustrates that for each resistance of each jaw heating element, that heating element is experiencing a single temperature. By knowing the resistance, obtained from dividing the peak voltage value by the peak current value, the corresponding temperature of the jaw heating element is obtained”), the correlation being used for determination of the at least one of the voltage value and the current value being applied to the heater (para 0084) and based on a result measured using a second detection circuit having a higher detection accuracy than the first detection (para 0101 “allows the components of the peak detectors to obtain a more accurate ending value”);
	b. storing the detection characteristic in the memory (para 0085 “the graph 200 can be defined by an equation or by a lookup table. In either case, the equation or lookup table is stored in the memory 75 of the handpiece 12”);	
Stuebe teaches that temperature is achieve and controlled by the rate of energy delivered from the energy source using temperature based feedback signals from the heaters (para 0032).  However, Stuebe fails to teach (c) obtaining temperature changes of the heater while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner; (d) determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater; and (e) storing the control parameter in the memory.	
Kannenberg teaches (c) obtaining temperature changes of the heater (heater, ref num 22; temperature changes detected by ref num 26; see para 0040-0042, Fig. 1) while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner (para 0041 “a temperature sensor 26, such as a thermocouple, senses surrounding temperature. The sensed temperature is coupled to controller 20, which controls the amount of power coupled to the thermal element 22, to change temperature of probe tip 24, or to change temperature of the tissue being treated with the probe, e.g., during delivery of RF energy to the tissue”);
	(d) determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater (Fig. 2, ref num 36 contains a temperature profile, PID; and many other control parameters; para 0045-0046); and
	(e) storing the control parameter in the memory (Fig. 2, ref num 36, para 0045).  Since Stuebe already discloses that the temperature is controlled by a parameter from an energy source, then the control parameter as taught by Kannenberg could be inserted in the method of Stuebe for obtaining temperatures of the heater for control parameters that are stored in the memory in order to adjust the temperature of the heaters for the desired effect of the treatment (abstract, para 0040-0042).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included the control parameters and temperature variation in order to set the temperature of the probe/device to the desired range for use in the operation.

6.	Regarding Claim 10, Stuebe teaches a handpiece for a surgical system, the handpiece (Fig. 1, ref num 12) comprising:
	a. a heater (Fig. 5, ref num 30 and 32);
	b. a first detection circuit configured to measure a voltage and a current to be supplied to the heater (Fig. 5, ref num 82, para 0058 “when the heater power signals 77 and 79 cause current flow through those heating elements 30 and 32); and
	c. a memory (Fig. 5, ref num 75), wherein the memory stores:
		c.1 detection characteristics representing a correlation between a sensor value of the first detection circuit and the at least one of the voltage value and the current value (para 0084 “graph 200…illustrates an exemplary positive temperature coefficient and resistance relationship. The graph 200 illustrates that for each resistance of each jaw heating element, that heating element is experiencing a single temperature. By knowing the resistance, obtained from dividing the peak voltage value by the peak current value, the corresponding temperature of the jaw heating element is obtained”), the correlation being used for determination of the at least one of the voltage value and the current value being applied to the heater (para 0084) as obtained based on results measured using a second detection circuit having a higher detection accuracy than the first detection circuit (para 0101 “allows the components of the peak detectors to obtain a more accurate ending value”), the memory storing it (para 0085 “the graph 200 can be defined by an equation or by a lookup table. In either case, the equation or lookup table is stored in the memory 75 of the handpiece 12”).
	Stuebe teaches that temperature is achieve and controlled by the rate of energy delivered from the energy source using temperature based feedback signals from the heaters (para 0032).  However, Stuebe fails to teach obtaining temperature changes of the heater while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner; determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater; and storing the control parameter in the memory.	
Kannenberg teaches obtaining temperature changes of the heater (heater, ref num 22; temperature changes detected by ref num 26; see para 0040-0042, Fig. 1) while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner (para 0041 “a temperature sensor 26, such as a thermocouple, senses surrounding temperature. The sensed temperature is coupled to controller 20, which controls the amount of power coupled to the thermal element 22, to change temperature of probe tip 24, or to change temperature of the tissue being treated with the probe, e.g., during delivery of RF energy to the tissue”);
	determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater (Fig. 2, ref num 36 contains a temperature profile, PID; and many other control parameters; para 0045-0046); and
	storing the control parameter in the memory (Fig. 2, ref num 36, para 0045).  Since Stuebe already discloses that the temperature is controlled by a parameter from an energy source, then the control parameter as taught by Kannenberg could be inserted in the method of Stuebe for obtaining temperatures of the heater for control parameters that are stored in the memory in order to adjust the temperature of the heaters for the desired effect of the treatment (abstract, para 0040-0042).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included the control parameters and temperature variation in order to set the temperature of the probe/device to the desired range for use in the operation.

7.	Regarding Claims 2 and 11, Stuebe teaches the detection characteristics via a graph or lookup table (graph 200, para 0084-0085).  This lookup table may share the relationship of temperature to another parameter of the system (para 0084-0085).  However, Stuebe fails to teach a control parameter is determined after obtaining the detection characteristics, and the temperature changes of the heater are obtained using the detection characteristics.
	Kannenberg teaches determining a control parameter based on temperature changes (Fig. 2, ref num 36, para 0045-0046), in which a memory stores a temperature profile (Fig. 2, ref num 47) and a setting table (Fig. 2, ref num 48).  Since the control parameter is determined based on the temperature changes para 0045-0046), and these are acquired from a memory (Fig. 2, ref num 36), it would have been obvious to one of reasonable skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included the control parameter of Kannenberg with the lookup table in order to determine the control parameter after obtaining the detection characteristics of the system taught my Stuebe in order to properly change the temperature of the heater accordingly.

8.	Regarding Claims 8 and 17, Stuebe teaches the test control includes:
	A first control of raising the temperature of the heater to a sealing temperature and maintaining the heater at the sealing temperature (Fig. 2B, para 0036 “the energy source 26 delivers relatively high or maximum power to the jaw heating elements…to achieve the final sealing temperature…supplied to the jaw heating elements to maintain the temperature 40 during the final temperature maintenance time interval 42 after the final sealing temperature 40 is initially reached”),
	A second control of raising temperature of the heater to a cutting temperature and maintaining the heater at a cutting temperature (para 0040 “a tissue cutting operation is typically performed after one or more tissue sealing operations….power delivery periods 49 and power off periods 51 are repeated in succession until the temperature of the jaw heating elements reaches a preliminary cutting temperature…reaches a final cutting temperature 48” and para 0066 “controlling the amount of electrical energy delivered to the jaw heating elements…and maintain the desired temperature”), and
	A third control of raising the temperature of the heater to the sealing temperature and maintaining the heater at the sealing temperature, and then raising the temperature of the heater to the cutting temperature and maintaining the heater at the cutting temperature (see above, and see para 0045 “for a combined tissue sealing and cutting operation”), and
	The control parameter includes a first parameter for the first control, a second parameter for the second control, and a third parameter for the third control (para 0035 “different values of the thermal tissue operation-related variables are stored…having different jaw heating elements with different electrical and thermal characteristics, to perform thermal tissue operations”, also see para 0054 “include memory modules 73, 74, and 75, which store the programs that the processors 62, 64, and 66 execute to achieve their respective functionalities”).

9.	Regarding Claims 9 and 18, Stuebe teaches:
	The sealing temperature is 100 oC or higher but 200 oC or lower (para 0038 “the final sealing temperature 40 is approximately 150 oC”), and
	The cutting temperature is 200 oC or higher but 300 oC or lower (para 0041 “final cutting temperatures vary depending…but are generally between 200-240 oC and 270-280 oC”).

10.	Regarding Claim 19, Stuebe teaches a surgical system comprising:
	A handpiece (Fig. 1, ref num 12) having:
		A heater (Fig. 5, ref num 30 and 32);
			a first detection circuit configured to measure a voltage and a current to be supplied to the heater (Fig. 5, ref num 82, para 0058 “when the heater power signals 77 and 79 cause current flow through those heating elements 30 and 32); and
			a memory (Fig. 5, ref num 75), wherein the memory stores:
	detection characteristics representing a correlation between a sensor value of the first detection circuit and the at least one of the voltage value and the current value (para 0084 “graph 200…illustrates an exemplary positive temperature coefficient and resistance relationship. The graph 200 illustrates that for each resistance of each jaw heating element, that heating element is experiencing a single temperature. By knowing the resistance, obtained from dividing the peak voltage value by the peak current value, the corresponding temperature of the jaw heating element is obtained”), the correlation being used for determination of the at least one of the voltage value and the current value being applied to the heater (para 0084) as obtained based on results measured using a second detection circuit having a higher detection accuracy than the first detection circuit (para 0101 “allows the components of the peak detectors to obtain a more accurate ending value”), the memory storing it (para 0085 “the graph 200 can be defined by an equation or by a lookup table. In either case, the equation or lookup table is stored in the memory 75 of the handpiece 12”);
		a power source device (Fig. 1, ref num 26) configured to supply electric power to the heater of the handpiece (para 0030 “the energy source 26 supplies electrical power through the cable 28 to a pair of heat-producing resistive elements (30 and 32…)”), wherein the power device is configured to:
		obtain the detection characteristics from the memory of the handpiece (para 0085 “in the memory 75 of the handpiece is sent to the control processor 62 over the communication bus 68 by the handpiece processor 66 when the handpiece 12 is initially connected to the energy source 26”) and
		control the electric power which is to be supplied to the heater (para 0032 “controlled by the rate of energy delivered from the energy source 26”), based on a sensor value obtained by the first detection circuit, the detection characteristics (para 0032 “temperature is achieved an controlled by the rate of energy delivered from the energy source 26 using temperature-based feedback signals from the jaws 14 and 16 of the handpiece…energy source 26 controls the rate of electrical energy delivery to the jaw heating elements based on the measurement of the temperature”).
	Stuebe teaches that temperature is achieve and controlled by the rate of energy delivered from the energy source using temperature based feedback signals from the heaters (para 0032).  However, Stuebe fails to teach obtaining temperature changes of the heater while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner; determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater; and storing the control parameter in the memory.	
Kannenberg teaches obtaining temperature changes of the heater (heater, ref num 22; temperature changes detected by ref num 26; see para 0040-0042, Fig. 1) while performing a test control that supplies electric power to the heater to control a temperature of the heater in a predetermined manner (para 0041 “a temperature sensor 26, such as a thermocouple, senses surrounding temperature. The sensed temperature is coupled to controller 20, which controls the amount of power coupled to the thermal element 22, to change temperature of probe tip 24, or to change temperature of the tissue being treated with the probe, e.g., during delivery of RF energy to the tissue”);
	determining, based on the temperature changes, a control parameter which is to be used to control the temperature of the heater (Fig. 2, ref num 36 contains a temperature profile, PID; and many other control parameters; para 0045-0046); and
	storing the control parameter in the memory (Fig. 2, ref num 36, para 0045).  Since Stuebe already discloses that the temperature is controlled by a parameter from an energy source, then the control parameter as taught by Kannenberg could be inserted in the method of Stuebe for obtaining temperatures of the heater for control parameters that are stored in the memory in order to adjust the temperature of the heaters for the desired effect of the treatment (abstract, para 0040-0042).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included the control parameters and temperature variation in order to set the temperature of the probe/device to the desired range for use in the operation.

11.	Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stuebe and Kannenberg, and in view of Hillukka U.S. 2020/0038100 (earliest filing date 10/04/2016; herein referred to as “Hillukka”).
12.	Regarding Claims 4 and 13, Stuebe fails to teach the control parameter is determined by repeating changing the control parameter according to a predetermined rule until the temperature changes of the heater satisfy a predetermined determined condition while the test control is performed if the temperature changes of the heater do not satisfy the predetermined determination condition while the test control is performed. 
Hillukka teaches a method of ablation in analogous art in which the method determines the parameter by repeating changing the parameter until the temperature changes of the heater to satisfy a predetermined condition while the test control is performed (para 0072 “if the tip temperature is not yet approximately equal to the value of set point 2, the system repeatedly returns to block 522 and continues to monitor the tip temperature”).  This is to ensure that the temperature reaches the desired value for the purpose of treatment (para 0072).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included that the process be repeated until the desired temperature is reached.

13.	Regarding Claims 5 and 14, Stuebe fails to teach wherein the control parameter includes an offset value or a proportional term, a derivative term, or an integral term of proportional-integral-differential control.
Hillukka teaches a method of ablation in analogous art in which the method contains a control flow where the control parameter includes a term from the PID control (Fig. 5, para 0066 “the pulse control may be set to set point 1. If, for example, the pulse control box 22 (see for example Fig. 1) is a PID controller….set point 1 may relate to the measured process variable”).  This controller attempts to minimize the error by adjusting the process throughout the treatment (para 0066).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included that the controller parameter include a term from the PID controller in order to minimize the error in the system.

14.	Regarding Claims 6 and 15, Stuebe fails to teach the determination conditions includes at least one of:
	A condition about a duration time of a temperature that is a time required to raise the temperature of the heater to a predetermined value, and
	A condition about stability of the temperature of the heater when the test control is performed to maintain the temperature of the heater at a predetermined target temperature.
Hillukka teaches a method of ablation in analogous art in which the method contains a determination condition about a time required to raise the temperature of the heater to a predetermined value (para 0076, Fig. 7, as shown “PV”= temperature, is being raised from set point 1 to set point 2, and the duration is monitored).  This aids with monitoring that the controller is operating within safety parameters for the method (para 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuebe and included that the determination condition be the duration in which the temperature is to rise to a predetermined value in order to ensure the safety features of the method.

15.	Regarding Claims 7 and 16, Stuebe teaches wherein the condition about the duration time of the temperature rise is one second (Fig. 3, para 0040 “power delivery periods 49 are preferably about 100 ms in time duration…until the temperature of the jaw heating elements reaches a preliminary cutting temperature”).

16.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuebe and Kannenberg, and in view of Gilbert U.S. 2011/0204903 (herein referred to as “Gilbert”).
17.	Regarding Claim 3, Stuebe teaches the detection characteristics of the first detection circuit are obtained by measuring a voltage and a current (Fig. 10, ref num 82, para 0058 “when the heater power signals 77 and 79 cause current flow through those heating elements 30 and 32”).
Stuebe fails to teach that with each of the first detection circuit and the second detection circuit, the current and voltage are supplied to a load resistor having a resistance value of a maximum resistance value of the heater +/-10 ohms.
	Gilbert teaches a monitoring circuit of analogous art, which contains a load resistor, where the resistance value is 10 ohms (para 0039).  The resistance of the resistor is selected in order to make a determination of whether the circuit has been shorted or not (para 0039).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the load resistor of the detection circuits to have a maximum value of +/- 10 ohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794